DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021, has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lacey Miller on May 4, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, line 4:	“identifying by visual inspection a particular dairy animal from the herd of dairy animals” 

Claims 13-16:	(Canceled)

Claims 18-20:	(Canceled)

	
Allowable Subject Matter
Claims 1-12 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Chen et al. (US 2002/0124803 A1) discloses a computerized method for identifying a management outcome for a dairy animal in a herd area (abstract), the method comprising the steps of:
facilitating movement of a herd of dairy animals from the herd area to a testing location (para. [0060]); 
tagging a dairy animal with a tag comprising a unique identifier (para. [0119]);
collecting a sample of milk from the dairy animal (para. [0120]), wherein the sample of milk is coded to be associated with the dairy animal’s unique identifier (para. [0120]);
associating, using a herd management computing device in communication with a herd management database, the tag with a collected sample of milk (para. [0097]), wherein the herd management computing device is configured to obtain health information of the dairy animal directly from a user (para. [0096]) which may trigger handling of the 
analyzing the sample of milk for the presence of one or more mastitic bacteria (para. [0088]);
identifying, if the presence of one or more mastitic bacteria is indicated, the mastitic bacteria present in the sample of milk (para. [0093]);
providing results of the analyzing and/or identifying step to the herd management computing device (para. [0093]); and
identifying, using the herd management computing device and based at least in part on identified mastitic bacteria in the sample of milk, a management outcome for the dairy animal within the herd area (para. [0103]).
Additionally, Chen teaches that the cows are generally freely moving cows, and that the cows are brought to a milking site specifically for milking and testing purposes (see para. [0119]). The chemical analysis of the milk sample would necessarily take up a predetermined amount of time (see paras. [0123-0124]). Therefore, while not explicitly disclosed by Chen, it is implicit in the efficacy of the method disclosed by Chen that the dairy animals are necessarily released to the herd area after testing. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method of Chen to include releasing the identified dairy animal from the testing location to the herd area after collecting the sample of milk in order to ensure that the cows are not kept for an unnecessarily long time at the milking and testing site. 

However, the prior art does not teach the combined limitations of the claimed invention, specifically, identifying by visual inspection a particular dairy animal from the herd of dairy animals suspected of being affected by mastitis; tagging the identified dairy animal; and collecting a sample of milk from the identified dairy animal. Examiner notes that Chen et al. teaches away from identification by visual inspection (see para. [0005]), as do additional references Ohman et al. (US 2010/0058989 A1) (see paras. [0004-0005]) and Bosma (US 2005/0126498 A1) (see paras. [0003-0005]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647